        Case 2:18-cr-00292-DWA Document 220 Filed 04/14/20 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                          )
   -vs-                                           )       Criminal No. 18-292
                                                  )
ROBERT BOWERS,                                    )
                                                  )
       Defendant.                                 )

AMBROSE, Senior District Judge

                                          ORDER

       After consideration of the Defendant’s Status Report (Docket No. 218), the

positions set forth by both the Defendant and the Government during the Telephone

Conference held on April 14, 2020, and in light of Chief Judge Hornak’s numerous

Administrative Orders issued in response to the recent outbreak of novel coronavirus

disease 2019 (COVID-19) in this District, the Court has determined that all pending

deadlines for Motions are suspended until May 30, 2020.

       The Court finds that such a suspension is in the interest of public health and safety.

Public authorities have asked that all institutions take necessary, reasonable, and prudent

precautions to reduce exposure to COVID-19 in order to slow the spread of the disease.

Such measures include self-quarantines and “social-distancing,” The in-person nature of

criminal proceedings, including travel / transportation, and close consultation, are

heightened in the context of a capital case. The undersigned finds that a suspension of

pending deadlines is consistent with the substance and tenor of the Order of general

applicability issued by the Honorable Mark R. Hornak at Misc. No. 2:20-mc-394 on March

13, 2020.




                                             1
       Case 2:18-cr-00292-DWA Document 220 Filed 04/14/20 Page 2 of 2



      A telephone conference is scheduled for May 26, 2020 at 12:00 p.m. to discuss

the posture of the case. The Defendant’s Motion for Leave to File Documents Under Seal

and Ex Parte (Docket No. 217) is denied as moot.

Dated: April 14, 2020

                                              BY THE COURT:



                                              _____________________________
                                              Donetta W. Ambrose
                                              United States Senior District Judge




                                          2
